Examiners Note
Claims 1, 13, 17-18, 26, 30, 50 have been amended.
Claims 9, 31-49 have been cancelled.
Claims 1-8, 10-30 and 50 are allowed.

Reason for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  for independent claim 1, the following underlined claim limitation is not disclosed by any prior art: ”… receiving, from a first sidelink transmitter via a network entity, an indication that the first sidelink transmitter is to transmit a sidelink transmission to the sidelink receiver; measuring, based at least in part on the indication that the first sidelink transmitter is to transmit the sidelink transmission to the sidelink receiver, a per-beam channel busy ratio (CBR) for each of one or more beams configured on the sidelink receiver for transmitting or receiving sidelink transmissions including a first CBR for a first beam that is to be used for receiving the sidelink transmission; and transmitting, to the network entity for relay to the first sidelink transmitter, an indication of the per-beam CBR for each of the one or more beams including the first CBR for the first beam”.

For independent claim 17 the following underlined claim limitation is not disclosed by any prior art: “… transmitting an indication that the sidelink transmitter is to transmit a sidelink transmission to a sidelink receiver; receiving, from a network entity configured to relay information from the sidelink receiver to the sidelink transmitter and based at least in part on the indication that the sidelink transmitter is to transmit the sidelink transmission to the sidelink receiver, an indication of a per-beam channel busy ratio -5-PATENT U.S. Patent Application No. 16/900,463 Attorney Docket No. 0097-0883/193423 (CBR) including a first CBR for a first beam to be used by the sidelink receiver for receiving the sidelink transmission; and selectively transmitting the sidelink transmission for reception by the sidelink receiver using the first beam based at least in part on the indication of the per-beam CBR.”

For independent claim 30 the following underlined claim limitation is not disclosed by any prior art: “… receiving a sidelink transmission transmitted by a first sidelink transmitter; and transmitting a busy signal to a second sidelink transmitter based at least in part on receiving the sidelink transmission from the first sidelink transmitter, the busy signal indicating that a channel associated with the sidelink transmission is busy or is occupied, the busy signal being transmitted to the second sidelink transmitter in a time period during which the sidelink receiver is receiving the sidelink transmission from the first sidelink transmitter, and a frequency of the busy signal indicating a frequency band associated with the sidelink transmission.”

Closest prior art (for independent claims 1 and 17)
Novak (US 8976677B2) discloses relaying sensing information (regarding channel occupancy)
In Novak, the second UE is not connected to the base station; and it does not disclose the second UE measures CBR based on the sidelink information relayed via the base station. Hence Novak does not disclose: ”… receiving, from a first sidelink transmitter via a network entity, an indication that the first sidelink transmitter is to transmit a sidelink transmission to the sidelink receiver; measuring, based at least in part on the indication that the first sidelink transmitter is to transmit the sidelink transmission to the sidelink receiver, a per-beam channel busy ratio (CBR) for each of one or more beams configured on the sidelink receiver for transmitting or receiving sidelink transmissions including a first CBR for a first beam that is to be used for receiving the sidelink transmission; and transmitting, to the network entity for relay to the first sidelink transmitter, an indication of the per-beam CBR for each of the one or more beams including the first CBR for the first beam”.

Closest prior art (for independent claim 30)
Brahmi (US20200137539A1) discloses this limitation: see FIG. 2, para 42, A scheduling request message for the first sidelink channel in the unlicensed frequency range is received by one of the roadside network units. A first scheduling grant message is ascertained, the first scheduling grant message including an assignment of at least one sidelink resource of the first sidelink channel to the roadside network unit. The first scheduling grant message, is sent to the roadside network unit. An indication that the assigned sidelink resource of the first sidelink channel is occupied, is received by the roadside network unit on the uplink channel.  
Brahmi discloses that an indication that the sidelink resource is busy is sent to the roadside unit. Hence Brahmi does not disclose: ”… receiving, from a first sidelink transmitter via a network entity, an indication that the first sidelink transmitter is to transmit a sidelink transmission to the sidelink receiver; measuring, based at least in part on the indication that the first sidelink transmitter is to transmit the sidelink transmission to the sidelink receiver, a per-beam channel busy ratio (CBR) for each of one or more beams configured on the sidelink receiver for transmitting or receiving sidelink transmissions including a first CBR for a first beam that is to be used for receiving the sidelink transmission; and transmitting, to the network entity for relay to the first sidelink transmitter, an indication of the per-beam CBR for each of the one or more beams including the first CBR for the first beam”.


 Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472